Title: To Thomas Jefferson from Eleuthère Irenée Du Pont, 27 November 1804
From: Du Pont, Eleuthère Irenée
To: Jefferson, Thomas


                  
                     Monsieur le President, 
                     
                     Eleutherian Mills 9bre 27th 1804.
                  
                  J’ai reçu avec la plus vive reconnaissance la lettre que vous m’avez fait l’honneur de m’ecrire. Les regards que le gouvernement a bien voulu jetter sur mon etablissement sont une bien flateuse recompense des soins que j’ai pris en le formant, et vont être encore un motif de plus de m’efforcer à le perfectioner sans cesse.
                  Daignez recevoir tous les remerciemens que je dois à votre bienveillance, et agreer l’assurance du profond respect avec lequel j’ai l’honneur d’etre Monsieur le Président, Votre très humble et très obeissant Serviteur
                  
                     E. I. duPont de Nemours.
                  
                Editors’ Translation
                        
                            
                        
                    